Citation Nr: 1015061	
Decision Date: 04/20/10    Archive Date: 04/30/10	

DOCKET NO.  05-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.  A 20 percent rating had been in effect for 
the Veteran's duodenal ulcer disease since 1979.  

A review of the evidence of record reveals that in a decision 
dated in November 2007, in pertinent part, the Board remanded 
the issue of the Veteran's claim for a rating in excess of 
20 percent for his duodenal ulcer disease for further 
development.  Additional evidence was developed and by 
decision dated in April 2009, the Board determined that a 
disability rating in excess of 20 percent for duodenal ulcer 
disease was not warranted.  The Veteran appealed the 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in November 2009, 
the Court granted a Joint Motion for Remand for further 
development and readjudication.  The appeal is REMANDED to 
the RO by way of the Appeals Management Center in Washington, 
DC.  VA will notify the Veteran should further action be 
required.  

Received at the Board in March 2010 was a communication from 
the Veteran in which he stated that he "wanted to include a 
nervous disorder with benefits I receive for the ulcers..."  A 
review of the evidence of record reveals that service 
connection for post-traumatic stress disorder was granted by 
rating decision dated in June 2008.  A 50 percent rating was 
assigned, effective December 12, 2003.  Clarification should 
be requested from the Veteran as to whether he is asking for 
an increased rating for his now service-connected PTSD or 
whether he is seeking service connection for another 
psychiatric disorder.  






REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased disability rating for 
the Veteran's duodenal ulcer disease.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist the Veteran in obtaining facts 
pertinent to a claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).  

When the Veteran was accorded a rating examination by VA in 
May 2008, the claims file was reviewed by the examiner and 
the Veteran underwent a clinical examination.  It was stated 
there were "no outward signs of anemia."  However, for some 
reason, laboratory tests were not conducted.  The Board 
believes the Veteran should be accorded the opportunity to 
undergo laboratory testing to determine whether he has 
anemia, and, if so, the extent of impairment attributable to 
the anemia.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should obtain the treatment 
records regarding the Veteran's 
gastrointestinal symptomatology from the 
VA Medical Center in Brecksville, Ohio, 
since May 2008.  Any such records should 
be obtained and associated with the 
claims folder.  If the RO cannot locate 
any identified record, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any Government records would be 
futile.  

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in gastrointestinal disorders for the 
purpose of determining the current nature 
and extent of impairment attributable to 
his duodenal ulcer disease.  The claims 
folder is to be made available to the 
examiner for review.  The examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature of any 
disability due to his duodenal ulcer 
disease.  The examination is to include 
complete laboratory studies, with 
particular emphasis on the Veteran's 
hematocrit and hemoglobin levels and a 
determination as to whether or not he has 
anemia.  The examiner should comment on 
the degree of impairment caused by the 
ulcer disease in the Veteran's 
performance of daily activities.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of his claim.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice of scheduled 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

After the above development is completed to the extent 
possible, the RO should review the examination report to 
ensure that it is in complete compliance with the directives 
of this REMAND.  If the report is deficient in any manner, 
the RO must employ corrective procedures at once.  Then, the 
RO should readjudicate the claim of entitlement to a 
disability rating in excess of 20 percent for duodenal ulcer 
disease.  If the benefit sought is not granted to the 
Veteran's satisfaction, he and his representative must be 
furnished with a Supplemental Statement of the Case and be 
afforded an opportunity for response before the file is 
returned to the Board for further appellate consideration.  
The Board intimates no opinion, either favorable or 
unfavorable, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



